DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the respective connection of the cutter heard and the cutting tool to the power component recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the workpiece seat is rotatable relative to the cutting tool or the non-contact measurement component under driving of the power component” in Lines 4-5.  It is unclear whether “under driving of the power component” is meant to apply to the non-contact measurement component or if it is meant to apply to the workpiece seat.  Appropriate correction required.
Claim 1 recites “to both” in Line 9.  It is not clear what “to both” applies.  Appropriate correction required.
Claim 2 recites the limitation "the machine" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this recitation is to the numerical control machine or a different machine.  Appropriate correction required.
Claim 2 recites the limitation "a preset distance is reserved between the cutting tool and the non-contact measurement component" in Lines 5-6.  It is unclear what is meant by a reserved preset distance.  Appropriate correction required.
Claim 4 recites the limitation "the axis" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamczur (US Pub. No. 2014/0150243 A1).
(Claim 1) Mamczur discloses a numerical control machine (Fig. 1A) that includes a workpiece seat (20) for fixing a workpiece (5), a cutting tool (90), a non-contact measurement component (80) for measuring a contour of a surface to be machined of the workpiece, a power 
(Claim 2) Mamczur also discloses a cutter head (the bar that 80 and 90 are both connected).  The cutter head includes a connection end (end opposite to that having 80 and 90) connected to the machine and a mounting end (end where 80 and 90 are mounted) for mounting the cutting tool (Fig. 1A).  Both the cutting tool (90) and the non-contact measurement component (80) are mounted to the mounting end of the cutter head (Fig. 1A).  A preset distance is reserved between the cutting tool and the non-contact measurement component at the mounting end of the cutter head (Fig. 1A).  The cutter head is movable relative to the workpiece seat under the driving of the power component (via motors for respective guides 60 and 70).  The cutter head and the cutting tool are respectively connected to the power component (in that each is indirectly connected to each motor).
(Claim 5) The non-contact measurement component is a laser sensor (80; ¶ 0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mamczur (US Pub. No. 2014/0150243 A1) in view of Masatsuga et al. (US Patent No. 5,848,795).
(Claim 3) Mamczur discloses a rotatable seat (20) having a fixed end mounted on the numerical control machine (via the horizontal platform of the frame 1 as seen in Fig. 1A) and an opposed clamping end for receiving the workpiece, but the reference does not explicitly disclose a base plate, locating component, clamping component, base plate having a clamping end for receiving the locating component and the clamping component; and the locating component and the clamping component are detachably mounted to the clamping end.
Masatsuga et al. (“Masa”) discloses a rotatable workpiece seat that includes a base plate (1, 12), a locating component (26, 14) and a clamping component (39).  The base plate includes a fixed end (3) mounted on the numerical control machine and a clamping end (end for seating workpiece) for receiving the locating component (26, 14) and the clamping component (39).  The locating component (26, 14) and the clamping component (39) are detachably mounted to the clamping end (Col. 5, Lines 38-39; Col. 8, Lines 15-17; Fig. 10).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the numerical control machined disclosed in Mamczur with a rotatable workpiece seat as taught by Masa in order to securely hold different kinds of workpieces (Col. 1, Lines 41-51).
(Claim 4) As a result of the modification, the Mamczur device includes a locating component having a mandrel (Masa 26) inserted into a center hole (Masa w1) of the workpiece and a locating block (Masa 14) abutting against an outer side wall of the workpiece.  The axis of the 14mandrel (Masa 26) is separated from the locating block (Masa 14) by a preset distance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722